DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 26, 27, 31, 32, 33, 34, 35, 36, 37, 38, 39, 41, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 11, 12, 14, 15, 18, and 20 of U.S. Patent No. 11,216,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application are broader than the independent claims of the conflicting patent, and the dependent claims correspond as follows:
Current application 17/646,153
Conflicting patent 11,216,948
25
1
26
1
27
1
31
4 + 5
32
6
33
7
34
1
35
11
37
12
38
14
39
15
41
18
44
20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38, 39, 41, 42, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Interactive 3-D Virtual Colonoscopy System, June 1999, IEEE Transactions on Information Technology in Biomedicine, Vol. 3, No. 2, Pages 139-150), hereinafter “Lee”.
Regarding claim 38, Lee teaches:
A method implemented on a computing device having at least one processor and a storage medium (See the Abstract and page 147: “We have achieved adequate rendering speed for image resolution at 512 512 on a dual-CPU Pentium-2 PC server system.”), the method comprising: 
obtaining image data related to an ROI (See page 140: “The colon data is acquired by scanning a patient’s abdomen using a helical CT scanner at the Hospital of National Cheng-Kung University. Since scanned data could be too large to be further processed on our system, data might be scaled down to a proper size. At the segmentation stage, we primarily exploit the 3-D region growing method to automatically extract 3-D colon volume from the original data.”); 
building a first virtual scene based on the image data, the first virtual scene revealing at least one portion of the ROI (See page 140: “After extracting the colon data, we three-dimensionally reconstruct the inner surface of it using the Marching Cubes algorithm.”); 
acquiring user interaction information associated with the first virtual scene from an interaction device (See page 140: “The physicians can interactively flythrough the colon by manipulating the viewing parameters employing a 3-D mouse or a Dataglove.”); and 
controlling a position of a virtual camera in the first virtual scene based on the user interaction information, a region closer to the virtual camera being represented in the first virtual scene with a high resolution, and a region far from the first virtual camera being represented with a low resolution (See page 145: “We are likely to display Ci and A using the original triangular meshes but B, C, D with lower resolution versions (for quick display) varying with its distance from Ci. While the camera moves to cell cells and then will progressively improve the display quality as more detailed approximations are rendered. To support this progressive display of cells, we create multiresolution representations for each cell. Switching between different resolutions is primarily determined by the order (near-to-far) in the current PVS.”).

Regarding claim 39, Lee teaches:
The method of claim 38, wherein building the first virtual scene based on the image data comprises: determining a first model, the first model including structure information for reconstructing the ROI based on the image data; and rendering the first virtual scene based on the first model and the image data (See page 140: “First, we use a 3-D thinning technique to find the skeleton of the colon. The cross sections of the colon have various sizes, so a 3-D thinning technique will potentially generate many branches along the centerline of the colon. Next, we use a twopass tracking method to trim these branches, and, therefore, it can yield a single planned path. It is not wise to pass all surface triangles into the graphics pipeline during rendering. To cull invisible triangles, we partition triangles into several regions based upon the curvature of the centerline. Then, for each region, we compute its corresponding potentially visible set (PVS).”).

Regarding claim 41, Lee teaches:
The method of claim 39, wherein the acquiring the user interaction information associated with the first virtual scene from the interaction device comprises: extracting a center line of the ROI in the image data based on the first model; and acquiring the user interaction information based on the center line (See page 140: “The cross sections of the colon have various sizes, so a 3-D thinning technique will potentially generate many branches along the centerline of the colon. Next, we use a twopass tracking method to trim these branches, and, therefore, it can yield a single planned path. It is not wise to pass all surface triangles into the graphics pipeline during rendering. To cull invisible triangles, we partition triangles into several regions based upon the curvature of the centerline. Then, for each region, we compute its corresponding potentially visible set (PVS)…To avoid viewer’s eyes straying outside the colon, we compute collision detection during navigation. For this purpose, a chain of bounding cylinders are used to constraint movement of the camera within each region. These cylinders can be determined a priori in the preprocessing stage. There are two examining modes provided in the proposed system. The physicians can interactively flythrough the colon by manipulating the viewing parameters employing a 3-D mouse or a Dataglove.” Physician interaction is constrained by the centerline.).

Regarding claim 42, Lee teaches:
The method of claim 38, further comprising: updating the first virtual scene based on the position of the virtual camera (See page 140: “A detailed mesh is used when the object is close to the viewer, and coarser ones are substituted as the object recedes [15].”).

Regarding claim 43, Lee teaches:
The method of claim 42, wherein the ROI includes a colon represented by a plurality of voxels (See page 141: “At this stage, we exploit the 3-D region growing method to extract colonic volume from the original CT data. Threedimensional region growing is a procedure that groups voxels or subvolume into a larger volume.”), the method further comprises: determining a polypus based on the updated virtual scene (See page 147: “As the camera moves along the colon, one red spot (representing the current location of the camera) will also move in these two orthographic views of the colon. In case polyps are detected, we can record the coordinates of these two views for further clinical evaluation”).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25, 27-35, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar et al. (U.S. Pub. No. 2015/0254422), hereinafter “Avisar”, in view of Jang et al. (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), hereinafter “Jang”, both cited in the IDS filed 25 March 2022.
Claim 25 is met by the combination of Avisar and Jang, wherein
Avisar teaches:
A method implemented on a computing device having at least one processor and a storage medium (See the Abstract and [0046].), the method comprising: 
obtaining image data related to a first ROI, the first ROI including a soft tissue represented by a plurality of voxels, each of the plurality of voxels having a voxel value (See [0084]: “Needed organ surface and volume data are extracted from an existing MRI/CT scan stored in the database. To obtain 3D organ surface data, the system can use a DICOM viewer and data management system such as the OsiriX (or comparable) that is open source software implemented for Apple Macintosh computers, for example. By “tapping into” OsiriX's ability to generate 3D surfaces of organs and organ groups based on the voxel density values with Objective C source code, the Surgical Theater adds an ability to store information about the 3D surfaces and organ types that describe into a flat file in a database.” Also see the volume of interest (VOI) in [0160].); 
determining a soft tissue model based on one or more biomechanical properties of the soft tissue and the image data, the biomechanical properties including at least one of elasticity or viscoelasticity (See [0047]: “The system applies the layers of the realistic visual, the mechanical properties and other relevant parameters 16 from the system database(s) and characteristics relevant to the case, all applied on the top of the CT and MRI images 14 from the patient images database(s) 3 and synchronized with those images…The surgeon can be provided the ability to “fine tune” the models and adjust the mechanical properties of a certain area of the organ. For example, the surgeon may adjust the elasticity and other mechanical characteristics of the Entities behavior.”); 
determining a feedback force (See [0163]: “The SUI also applies force feedback algorithms to present heptic feedback to the surgeon. The surgeon fingers feel the force of his actions, further increasing the realism of the simulation.”) from at least one portion of the first ROI based on the soft tissue model and a collision detection (See [0161]: “(2) Allowing the surgeon to interact and apply actions to the model using the SUI, (3) translating those interactions to a set of mathematical values that can be applied to the model using the UIIE,”. Then see [0163]: “When the surgeon inserts a tool into the scene, it becomes part of the volumetric model, and as such it is displayed to the surgeon by the IG.” Finally see Table 2 (which is listed after [0117]), in which entity state and collision interaction between two entities are data sent between applications. The “entities” include surgery tools and tissue in [0146].);
Avisar does not disclose the following; however, Jang teaches:
identifying a second ROI from the first ROI based on the feedback force and a relationship model between feedback forces and characteristic information of different objects, the second ROI being related to the soft tissue in the first ROI (See Fig. 1(a)-(b), the region within the tumor margin serves as “a second ROI”. In Fig. 1b., “proportional force feedback to master device” serves as the claimed “feedback force” and the flowchart as a whole serves as the claimed “relationship model between feedback forces and characteristic information of different objects”, which are both used to identify the second ROI. ).
Motivation to combine:
Avisar and Jang together teach the limitations of claim 25. Jang is directed to a similar field of art (manipulation of a robotic end-effector for telesurgery). Therefore, Avisar and Jang are combinable. Modifying the system and method of Avisar by adding the capability of “identifying a second ROI from the first ROI based on the feedback force and a relationship model between feedback forces and characteristic information of different objects, the second ROI being related to the soft tissue in the first ROI”, as taught by Jang, would yield the expected and predictable result of safely removing tumor tissue using an endoscopic telesurgical robot system. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar and Jang in this way.

Claim 27 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 25, wherein performing the collision detection comprises: 
And Avisar further teaches:
visualizing a first virtual scene based on the image data and the soft tissue model, the first virtual scene revealing at least one portion of the first ROI (See [0161]: “The Surgical Theater simulator is based on the cycle of simulation. A volumetric model from the previous item is fed into the simulation. The cycle is composed of (1) High fidelity & realistic visual representation of the model to the surgeon using the IG, (2) Allowing the surgeon to interact and apply actions to the model using the SUI, (3) translating those interactions to a set of mathematical values that can be applied to the model using the UIIE, and (4) changing the model itself according to those actions and other relevant inputs (such as patient heart beat etc′) by running the real time tissue deformation model—RTTDE.”); and performing the collision detection between the at least one portion of the first ROI and a virtual object in the first virtual scene (See [0163]: “SUI—The surgeon user interface is composed of a set of modeled tools that are replicas of the tools the surgeon is using in the operation room. This gives the surgeon the immersive feeling as if he is in the “real” operating room. Those tools are connected to the simulation that samples their location and action, and passes that data to the UIIE. When the surgeon inserts a tool into the scene, it becomes part of the volumetric model, and as such it is displayed to the surgeon by the IG. The SUI also applies force feedback algorithms to present heptic feedback to the surgeon. The surgeon fingers feel the force of his actions, further increasing the realism of the simulation.”).

Claim 28 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 27, wherein the performing the collision detection between the at least one portion of the first ROI and the virtual object in the first virtual scene comprises: 
And Avisar further teaches:
obtaining collision information including one or more parameters with respect to a pressure; and performing the collision detection by imposing the pressure on the at least one portion of the first ROI via the virtual object (See [0045]: “the mechanical properties model (16) receives the information regarding the force that was applied, e.g., the direction of force; the tool that is being used including its material and shape and other mechanical characteristics of the tool, then the mechanical properties are used to calculate a new state of the 3 dimensional orientation an ad setup of the image according the force that was applied”.).

Claim 29 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 28, wherein 
And Avisar further teaches:
the one or more parameters include at least one of a value of the pressure, a direction of the pressure, a speed for applying the pressure, or a position for bearing the pressure (See [0045]: “the mechanical properties model (16) receives the information regarding the force that was applied, e.g., the direction of force; the tool that is being used including its material and shape and other mechanical characteristics of the tool, then the mechanical properties are used to calculate a new state of the 3 dimensional orientation an ad setup of the image according the force that was applied”.).

Claim 30 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 27, wherein the determining the feedback force from the at least one portion of the first ROI based on the soft tissue model and the collision detection comprises: 
And Avisar further teaches:
determining one or more collision parameters based on the collision detection, the collision parameters including at least one of a direction of the collision, a force of the collision, a speed of the collision, or a position of the collision; and determining the feedback force based on the soft tissue model and the one or more collision parameters (See [0045]: “the mechanical properties model (16) receives the information regarding the force that was applied, e.g., the direction of force; the tool that is being used including its material and shape and other mechanical characteristics of the tool, then the mechanical properties are used to calculate a new state of the 3 dimensional orientation an ad setup of the image according the force that was applied”.).

Claim 31 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 27, wherein the determining the feedback force from the at least one portion of the first ROI based on the soft tissue model and the collision detection comprises: 
And Avisar further teaches:
determining a press depth of the at least one portion of the first ROI induced by the virtual object based on the soft tissue model; and determining the feedback force based on the press depth (See Table 1 in [0117]: “Shift, Cut, Push” and “Location and orientation of action, width of action point of interactional and orientation of interaction”. Also see “Surgery tool moves through subdivision/other section/organ” and “Location orientation and direction vector of the move”. Magnitude of the vector indicates the claimed “press depth”.).

Claim 32 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 31, further comprising: 
And Avisar further teaches:
determining a deformation of the at least one portion of the first ROI based on the press depth and the soft tissue model; updating at least one of the plurality of nodes of the soft tissue model (See Table 1 in [0117]: “Shift, Cut, Push” and “Location and orientation of action, width of action point of interactional and orientation of interaction”. Also see “Surgery tool moves through subdivision/other section/organ” and “Location orientation and direction vector of the move”.); and rendering a second virtual scene based on the updated plurality of nodes, the second virtual scene revealing the at least one portion of the first ROI with deformation (See [0045]: “the mechanical properties model (16) receives the information regarding the force that was applied, e.g., the direction of force; the tool that is being used including its material and shape and other mechanical characteristics of the tool, then the mechanical properties are used to calculate a new state of the 3 dimensional orientation an ad setup of the image according the force that was applied”.).

Claim 33 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 32, further comprising: 
And Avisar further teaches:
revisualizing the first virtual scene upon releasing the collision between the at least one portion of the first ROI and the virtual object (See Figs. 10A-B and [0218]: “After the force releases, the vessels and tissues dynamically return to their original shape and location—according to the real-life dynamic behavior of corresponding vessels and tissues mechanical properties and the dynamic behavior of the mechanical properties of surrounding organ-tissues, bones, liquid and so on, and, according to any change in their surroundings.”).

Claim 34 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 25, further comprising: 
And Jang further teaches:
causing a virtual reality device to convert the feedback force to a sensation signal, the sensation signal assisting a user to determine whether the soft tissue is an abnormal tissue (See Fig. 1b, force feedback is modified based on whether the user penetrates out of the abnormal tissue region.).
Motivation to combine:
See the motivation to combine in the treatment of claim 25.

Claim 35 is met by the combination of Avisar and Jang, wherein
The combination of Avisar and Jang teaches:
The method of claim 27, further comprising: 
And Avisar further teaches:
obtaining user interaction information associated with the first virtual scene from an interaction device; and rendering a third virtual scene based on the user interaction information and the image data (See [0163]-[0165].).

Claim 44 is met by the combination of Avisar and Jang for the reasons given in the treatment of claim 25. Avisar further teaches:
A system, comprising: at least one storage medium storing a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (See the Abstract.), the at least one processor is configured to cause the system to:




Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (U.S. Pub. No. 2015/0254422), in view of Jang (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), in view of de Visser et al. (Developing a Next Generation Colonoscopy Simulator, 2010, International Journal of Image and Graphics, Pages 203-217), hereinafter “de Visser”.
Claim 26 is met by the combination of Avisar, Jang, and de Visser, wherein
The combination of Avisar and Jang teaches:
The method of claim 25, wherein 
The combination of Avisar and Jang does not appear to disclose the following; however, de Visser teaches:
the soft tissue model includes an integration of a geometric model and a physical model, the geometric model includes a plurality of meshes and the plurality of meshes includes a plurality of nodes, one or more nodes are defined as one or more mass points of the physical model, and two or more adjacent mass points are connected by one or more springs to form the physical model (See section 2.4 on page 207: “The physically based model of the colon is a mass-spring-damper system, which is derived from the low resolution mesh by replacing every vertex with a mass and every connection between vertices with a spring with incorporated damping.”).
Motivation to combine:
Avisar, Jang, and de Visser together teach the limitations of claim 26. de Visser is directed to a similar field of art (colonoscopy simulation). Therefore, Avisar, Jang, and de Visser are combinable. Modifying the system and method of Avisar and Jang by substituting the geometric model of Avisar for a “geometric model [that] includes a plurality of meshes and the plurality of meshes includes a plurality of nodes, one or more nodes are defined as one or more mass points of the physical model, and two or more adjacent mass points are connected by one or more springs to form the physical model”, as taught by de Visser, would yield the expected and predictable result of an improved colonoscopy simulation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar, Jang, and de Visser in this way.



Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avisar (U.S. Pub. No. 2015/0254422), in view of Jang (Experimental study on restricting the robotic end-effector inside a lesion for safe telesurgery, 2015, Minimally Invasive Therapy, Vol. 24, Pages 317-325), in view of Dachille et al. (U.S. Pub. No. 2009/0063118), hereinafter “Dachille”.
Claim 36 is met by the combination of Avisar, Jang, and Dachille, wherein
The combination of Avisar and Jang teaches:
The method of claim 35, wherein the obtaining the user interaction information associated with the first virtual scene from the interaction device comprises:  
The combination of Avisar and Jang does not disclose the following; however, Dachille teaches:
extracting a center line of the at least one portion of the first ROI in the image data based on the soft tissue model (See [0026]: “Preferably, the 2D/3D rendering methods support functions such support real-time rendering of opaque/transparent endoluminal and exterior views, rendering of view with superimposed or overlaid images/information, (e.g., superimposed centerlines in colonic endoluminal views”.); and acquiring the user interaction information based on the center line (See [0007]: “In one exemplary embodiment, force feedback is applied to a steering control unit of the navigation control device to guide the user's flight path in a direction along a predetermined flight path. The predetermined flight path may be a centerline through a lumen of a hollow organ (such as a colon or blood vessel).”).
Motivation to combine:
Avisar, Jang, and Dachille together teach the limitations of claim 36. Dachille is directed to a similar field of art (interactive navigation and visualization of colon images with force feedback). Therefore, Avisar, Jang, and Dachille are combinable. Modifying the system and method of Avisar and Jang by adding the capability of “extracting a center line of the at least one portion of the first ROI in the image data based on the soft tissue model; and acquiring the user interaction information based on the center line”, as taught by Dachille, would yield the expected and predictable result of application to a wider range of medical images and medical conditions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar, Jang, and Dachille in this way.

Claim 37 is met by the combination of Avisar, Jang, and Dachille, wherein
The combination of Avisar and Jang teaches:
The method of claim 25, wherein  
The combination of Avisar and Jang does not disclose the following; however, Dachille teaches:
the first ROI includes a colon, and the second ROI includes one and more polypuses (See [0033]: “When free flying through a 3D space (such as a within a colon), a user can lose a sense of direction and orientation or otherwise navigate at some flight speed along some flight path that causes the user to inadvertently pass some region of interest in the virtual image space the user may have found to be of particular interest for careful examination. In this regard, the navigation control device (115) can be adapted to provide some form of tactile feedback to the user (while operating the control device (115) in response to feedback control signals output from the feedback controller (114).” Then see [0031], where ROIs within the colon ROI includes polyps and cysts.).
Motivation to combine:
Avisar, Jang, and Dachille together teach the limitations of claim 37. Dachille is directed to a similar field of art (interactive navigation and visualization of colon images with force feedback). Therefore, Avisar, Jang, and Dachille are combinable. Modifying the system and method of Avisar and Jang by adding the capability to accept images where the first ROI includes a colon and the second ROI includes one or more polypuses, as taught by Dachille, would yield the expected and predictable result of application to a wider range of medical images and medical conditions. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Avisar, Jang, and Dachille in this way.



Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Interactive 3-D Virtual Colonoscopy System, June 1999, IEEE Transactions on Information Technology in Biomedicine, Vol. 3, No. 2, Pages 139-150) in view of de Visser (Developing a Next Generation Colonoscopy Simulator, 2010, International Journal of Image and Graphics, Pages 203-217).
Claim 40 is met by the combination of Lee and de Visser, wherein
Lee teaches:
The method of claim 39, wherein
Lee does not appear to disclose the following; however, de Visser teaches:
the first model includes an integration of a geometric model and a physical model, the geometric model includes a plurality of meshes and the plurality of meshes includes a series of nodes, one or more nodes are defined as one or more mass points of the physical model, and two or more adjacent mass points are connected by one or more springs to form the physical model (See section 2.4 on page 207: “The physically based model of the colon is a mass-spring-damper system, which is derived from the low resolution mesh by replacing every vertex with a mass and every connection between vertices with a spring with incorporated damping.”).
Motivation to combine:
Lee and de Visser together teach the limitations of claim 26. de Visser is directed to a similar field of art (colonoscopy simulation). Therefore, Lee and de Visser are combinable. Modifying the system and method of Lee by substituting the geometric model of Avisar for a “geometric model [that] includes a plurality of meshes and the plurality of meshes includes a plurality of nodes, one or more nodes are defined as one or more mass points of the physical model, and two or more adjacent mass points are connected by one or more springs to form the physical model”, as taught by de Visser, would yield the expected and predictable result of an improved colonoscopy simulation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and de Visser in this way.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661